        Case: 3:20-cv-00758-wmc Document #: 30 Filed: 04/30/21 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

HELBACHS CAFE LLC
DBA: HELBACHS CAFE ROASTERS &
KITCHEN,

                         Plaintiff,                CASE NO. 20-CV-758

v.

CITY OF MADISON,
COUNTY OF DANE,
JANEL HEINRICH,
MARCI PAULSEN, and
BONNIE KOENIG,
All individuals in their official capacity,

                         Defendants.


DEFENDANTS’ NOTICE OF MOTION AND MOTION FOR SUMMARY JUDGMENT


To:     Brent Eisberner
        Levine Eisberner LLC
        2802 Coho Street, Suite 201
        Madison, WI 53713

        Joseph W. Voiland
        Veterans Liberty Law
        519 Green Bay Road
        Cedarburg, WI 53012

        PLEASE TAKE NOTICE that City of Madison, County of Dane, Janel Heinrich, Marci

Paulsen, and Bonnie Koenig, by their attorneys, MUNICIPAL LAW & LITIGATION GROUP,

S.C., hereby move the Court, pursuant to Fed. R. Civ. P. 56, for an Order granting their Motion

for Summary Judgment and dismissing the Plaintiffs’ Complaint on its merits and with prejudice.
       Case: 3:20-cv-00758-wmc Document #: 30 Filed: 04/30/21 Page 2 of 2




       This Motion is based upon the pleadings and proceedings herein, the attached Brief in

Support, and the Affidavits of Sadie Zurfluh, Marci Paulsen, Bonnie Koenig, Janel Heinrich, and

Doug Voegeli. Through this motion, the Defendants also seek their costs and fees.

       Dated this 30th day of April, 2021.

                                             MUNICIPAL LAW & LITIGATION
                                             GROUP, S.C.

                                             Attorneys for City of Madison, County of Dane,
                                             Janel Heinrich, Marci Paulsen, and Bonnie Koenig


                                             By:    /s/ Remzy D. Bitar
                                                    REMZY D. BITAR
                                                    State Bar No: 1038340
                                                    SAMANTHA R. SCHMID
                                                    State Bar No. 1096315

                                                    730 N. Grand Avenue
                                                    Waukesha, WI 53186
                                                    O: (262) 548-1340
                                                    F: (262) 548-9211
                                                    E:     rbitar@ammr.net
                                                           sschmid@ammr.net
